Citation Nr: 1243026	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-43 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service exposure to ionizing radiation.

2.  Entitlement to service connection for a respiratory disorder, to include as due to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's stepson



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript has been procured for the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to Board adjudication of the Veteran's claims for service connection for hypertension and a respiratory disorder.  38 C.F.R. § 19.9 (2012).

The Board notes that potentially pertinent treatment records currently are not included in the claims file.  At the October 2012 Travel Board hearing, the Veteran testified that he sought treatment every two to three months from a private examiner with an office in "Eldridge," the town where he lived.  (Hearing Transcript, p. 9).  The Board notes that the Veteran lives in Atlus, Oklahoma, and that a search of Oklahoma locality names indicates that there is no town or city in Oklahoma named "Eldridge;" therefore, the Board assumes that the individual who transcribed the hearing testimony made an error.  The most recent private treatment record included in the claims file is dated May 2009 and comes from the office of Dr. J. L., located in Altus, Oklahoma.  In a September 2009 VA treatment record, a VA examiner noted that Dr. L. was the Veteran's primary care doctor.  As the Veteran stated in October 2012 that he was being provided regular treatment by a private doctor and the most recent private treatment record included in the claims file is dated May 2009, as part of this remand, the AMC/RO should seek to procure any private treatment records dated since May 2009 from the office of Dr. L. or any other private examiner noted by the Veteran.

Moreover, at the October 2012 hearing, the Veteran testified that he was first provided with medication for his hypertension in the late 1960s or early 1970s.  The Veteran did not identify the name of the doctor who prescribed this medication.  (Hearing Transcript, pp. 7-8).  The Veteran also stated that he was provided with medication for his respiratory disorder by a "Dr. Stark" in the late 1960s (Hearing transcript, pp. 9-10).  The record does not indicate that the Veteran ever provided VA with proper authorization or release forms allowing VA to make reasonable attempts to procure the records of the Veteran's treatment for hypertension and respiratory disorders in the late 1960s or early 1970s.  As part of this remand, the AMC/RO should take measures that would allow VA to make a reasonable attempt to procure such records and any other treatment records regarding treatment for hypertension or a respiratory disorder not currently of record.  

The Board finds that a VA medical examination is necessary to assist in determining the respective natures and etiologies of the Veteran's claimed hypertension and respiratory disorders.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159(c)(4) (2012).  The United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In this instance, private and VA treatment records indicate treatment for diagnosed hypertension and a respiratory disorder, diagnosed as allergic rhinitis.  At the October 2012 hearing, the Veteran testified that he experienced elevated blood pressure during service and a subsequent worsening of the disorder after service.  (Hearing Transcript, p. 7).  Regarding the claimed respiratory disorder, the Veteran reported experiencing breathing problems within the decade after service and that he had taken medication for a respiratory disorder since the 1970s.  (Hearing Transcript, p. 10).  The Veteran's Report of Transfer or Discharge from Service (VA Form DD-214) indicates that the Veteran was trained as an aircraft hydraulic repairman during service.  At the October 2012 hearing, the Veteran testified that, as part of his duties, he had to load atomic weapons onto planes, thereby exposing him to radiation.  The Veteran contends that the radiation exposure might have caused his claimed hypertension and respiratory disorders.  Although the Veteran has not provided any medical evidence in support of this contention, considering the Veteran's report of continuity of symptomatology for the claimed disorders dating to the late 1960s, the Board finds sufficient evidence to warrant a VA medical examination and medical opinion regarding the respective natures and etiologies of the claimed hypertension and respiratory disorders under the low threshold of McLendon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's hypertension and respiratory disorders.  After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record, to include any records from the office of Dr. J.L. of Altus, Oklahoma, dated after January 22, 2010; any private treatment records indicating treatment for hypertension and a respiratory disorder dating from the 1960s; and, at a minimum, any VA treatment records dated since November 7, 2011, the date of the last VA treatment record included in the "Virtual VA" e-folder.  

2.  The AMC/RO should provide the Veteran with a VA medical examination, to be performed by an appropriate VA examiner, to assist in determining the respective natures and etiologies of the Veteran's hypertension and respiratory disorders.  The relevant documents in the claims file should be sent to the VA examiner for his or her review.  

Following a review of the relevant history and medical evidence, an interview with the Veteran, and a physical examination and any necessary testing, the VA examiner is asked to offer the following opinions: 

a.  Is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's hypertension began during service or is otherwise linked to some incident of active duty, to include in-service exposure to ionizing radiation? 

b.  Is it at least as likely as not (a 50 percent or greater degree of probability) that any respiratory disorder that is currently present began during service or is otherwise linked to some incident of active duty, to include in-service exposure to ionizing radiation?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale for any opinion offered must be provided.  

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for hypertension and a respiratory disorder.  If the benefits sought remain denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



